      Case 1:20-cv-10743-DLC Document 10 Filed 03/23/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
STRIKE 3 HOLDINGS, LLC,                :              20cv10743 (DLC)
                                       :
                         Plaintiff,    :                    ORDER
                                       :
               -v-                     :
                                       :
JOHN DOE subscriber assigned IP        :
address 98.113.234.211,                :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     Plaintiff Strike 3 Holdings, LLC (“Strike 3”) seeks to

serve a subpoena on Verizon Fios, an internet service provider

(“ISP”), in order to ascertain the identity of the John Doe

defendant in this case.    Plaintiff has made out a prima facie

claim of copyright infringement and is entitled to serve a

subpoena on Verizon Fios in order to ascertain the identity of

the defendant.   The Court also concludes that there is good

cause to issue a protective order in connection with this

subpoena in light of the risk for false positive identifications

that could result in “annoyance, embarrassment, oppression, or

undue burden or expense.”     Fed. R. Civ. P. 26(c).      Accordingly,

it is hereby

     ORDERED that Strike 3 may serve a Rule 45 subpoena on

Verizon Fios, the ISP identified in its motion, to obtain
      Case 1:20-cv-10743-DLC Document 10 Filed 03/23/21 Page 2 of 6




information to identify John Doe, specifically her or his true

name and current and permanent address.       Plaintiff shall not

subpoena the ISP for John Doe’s email addresses or telephone

numbers.   The subpoena shall have a copy of this Order attached,

along with the attached “Notice to Defendant.”

     IT IS FURTHER ORDERED that Verizon Fios will have 60 days

from the date of service of the Rule 45 subpoena upon them to

serve John Doe with a copy of the subpoena, a copy of this

Order, and a copy of the “Notice to Defendant.”        The Order

should be attached to the “Notice to Defendant” such that the

“Notice to Defendant” is the first page of the materials

enclosed with the subpoena.     Verizon Fios may serve John Doe

using any reasonable means, including written notice sent to her

or his last known address, transmitted either by first-class

mail or via overnight service.

     IT IS FURTHER ORDERED that John Doe shall have 30 days from

the date of service of the Rule 45 subpoena and this Order upon

her or him to file any motions with this Court contesting the

subpoena (including a motion to quash or modify the subpoena),

as well as any request to litigate the subpoena anonymously.

Verizon Fios may not turn over John Doe’s identifying

information to Strike 3 before the expiration of this 30–day

period.    Additionally, if John Doe or Verizon Fios files a

motion to quash the subpoena, Verizon Fios may not turn over any


                                   2
      Case 1:20-cv-10743-DLC Document 10 Filed 03/23/21 Page 3 of 6




information to Strike 3 until the issues have been addressed and

the Court issues an Order instructing Verizon Fios to resume in

turning over the requested discovery.       John Doe, should he or

she move to quash the subpoena or to proceed anonymously, shall

at the same time as her or his filing also notify Verizon Fios

so that it is on notice not to release any of John Doe’s contact

information to plaintiff until the Court rules on any such

motions.

     IT IS FURTHER ORDERED that if that 30–day period lapses

without John Doe or Verizon Fios contesting the subpoena,

Verizon Fios shall have 10 days to produce to the plaintiff the

information responsive to the subpoena.

     IT IS FURTHER ORDERED that Verizon Fios shall preserve any

subpoenaed information pending the resolution of any timely-

filed motion to quash.

     IT IS FURTHER ORDERED that Verizon Fios shall confer with

Strike 3 and shall not assess any charge in advance of providing

the information requested in the subpoena.        Should Verizon Fios

elect to charge for the costs of production, it shall provide a

billing summary and cost report to Strike 3.

     IT IS FURTHER ORDERED that Strike 3 shall serve a copy of

this Order along with any subpoenas issued pursuant to this

Order to Verizon Fios.

     IT IS FURTHER ORDERED that any information ultimately


                                   3
         Case 1:20-cv-10743-DLC Document 10 Filed 03/23/21 Page 4 of 6




disclosed to Strike 3 in response to a Rule 45 subpoena may be

used by Strike 3 solely for the purpose of protecting Strike 3’s

rights as set forth in its complaint.

Dated:       New York, New York
             March 23, 2021


                                    __________________________________
                                               DENISE COTE
                                       United States District Judge




                                      4
             Case 1:20-cv-10743-DLC Document 10 Filed 03/23/21 Page 5 of 6




                                      NOTICE TO DEFENDANT
1. You are a defendant in Strike 3 Holdings, LLC v. John Doe, 20 Civ. 10743 (DLC), a case now

   pending before the Honorable Denise Cote, United States District Judge for the Southern District

   of New York.

2. Attached is Judge Cote’s Order, dated March 23, 2021, which sets forth certain deadlines and

   procedures related to this case.

3. You may hire a lawyer to represent you in this case or you may proceed pro se (that is, you may

   represent yourself without the assistance of a lawyer). If you choose to proceed pro se, all

   communications with the Court should be through the Pro Se Office of the United States District

   Court for the Southern District of New York. The Pro Se Office is located in Room 230 of the

   United States Courthouse, 500 Pearl Street, New York, N.Y. 10007, and may be reached at (212)

   805–0175.

4. The plaintiff in this case has filed a lawsuit claiming that you have illegally downloaded and/or

   distributed a movie on your computer.

5. The plaintiff may not know your actual name or address, but it does know the Internet Protocol

   address (“IP address”) of the computer associated with the alleged downloading and/or

   distributing.

6. The plaintiff has filed subpoenas requesting your identity and contact information from your

   Internet Service Provider (“ISP”).

7. If you do not want your ISP to provide this information to the plaintiff and you believe there is a

   legal basis for the ISP to withhold the information, you may file a motion to “quash” or “modify”

   the subpoena. This must be done within 60 days of the date that you receive notice from your

   ISP that you are a defendant in this case. If you choose to proceed pro se, your motion to quash

   or modify the subpoena should be mailed to the Pro Se Office, as described in paragraph 3.
             Case 1:20-cv-10743-DLC Document 10 Filed 03/23/21 Page 6 of 6




8. If you move to quash the subpoena or otherwise move to prevent your name from being turned

   over to the plaintiff, you may proceed anonymously at this time. Nevertheless, if you are

   representing yourself, you will have to complete an information card that you can obtain from

   the Pro Se Office of the Court. This information is solely for use by the Court and the Court will

   not provide this information to lawyers for the plaintiff unless and until it determines there is no

   basis to withhold it. The Court must have this information so that it may communicate with you

   regarding the case.

9. Even if you do not file a motion to quash or modify the subpoena, you may still proceed in this

   case anonymously at this time. This means that the Court and the plaintiff will know your

   identity and contact information, but your identity will not be made public unless and until the

   Court determines there is no basis to withhold it.

10. If you want to proceed anonymously without filing a motion to quash or modify the subpoena,

   you (or, if represented, your lawyer) should provide a letter stating that you would like to

   proceed anonymously in your case. If you choose to proceed pro se, your letter should be mailed

   to the Pro Se Office, as described in paragraph 3. This must be done within 60 days of the date

   that you receive notice from your ISP that you are a defendant in this case. You should identify

   yourself in your letter by the case in which you are a defendant and your IP address. If you

   submit this letter, then your identity and contact information will not be revealed to the public

   unless and until the Court says otherwise.
